83 F.3d 424
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Terry DAVIS, Plaintiff-Appellant,v.Odie WASHINGTON,1 et al., Defendants-Appellees.
No. 95-2146.
United States Court of Appeals, Seventh Circuit.
Submitted April 17, 1996.*Decided April 17, 1996.

Before CUMMINGS, BAUER and RIPPLE, Circuit Judges.

ORDER

1
Only one issue need be discussed here.   Davis cursorily requests appointment of counsel in his appellate brief.   Civil litigants have no constitutional or statutory right to be represented by a lawyer.   Under 28 U.S.C. § 1915(d), "[t]he court may request an attorney to represent any such person unable to employ counsel."   Because we agree with the district court judge that Davis's arguments are meritless, we deny his request for counsel.


2
For the reasons stated by the district court in its Order of April 3, 1995, the court's grant of summary judgment to the defendants is AFFIRMED.



*
 After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that oral argument would not be helpful to the court in this case.   The notice provided that the parties could file a "Statement as to Need of Oral Argument."   See Fed.R.App.P.34(a);  Cir.R. 34(f).   No such statement having been filed, the appeal is submitted on the briefs and the record


1
 In January 1995 Odie Washington replaced Howard A. Peters ad Director of the Illinois Department of Corrections.   Pursuant to Federal Rule of Appellate Procedure 43(c)(1), the court on its own motion substitutes Mr. Washington as defendant in this action